DETAILED ACTION
	Claims 1-6, 8-9, 11 and 13-16 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 02/28/2022 (14) has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
Applicant's amendments and arguments filed 02/28/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 02/28/2022, it is noted that claims 1 and 16 are amended and no new matter or claims have been added.
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aqueous solution" in 9th line.  There is insufficient antecedent basis for this limitation in the claim.  Instant claim 1 is directed to a pharmaceutical composition and does not mention an aqueous solution previously.  It would be remedial to amend instant claim 1 to “a pharmaceutical composition comprising a pre-mixed aqueous solution comprising:”.
Claim 11: Claim 11 is dependent on canceled claim 10, and thus has unclear metes and bounds.  The claim scope cannot be determined as it is dependent on a canceled claim.
Claim 13: Claim 13 is dependent on canceled claim 12, and thus has unclear metes and bounds.  The claim scope cannot be determined as it is dependent on a canceled claim.

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,758,616 in view of Varon. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘616 patent are directed to nicardipine parenteral solution comprising the same concentration of nicardipine, tonicity agent selected from sodium chloride and dextrose, overlapping pH and further comprising sorbitol and overlapping stability. The instant application and the ‘616 patent differ in that the instant claims require a method of preventing acute elevations of blood pressure in a human subject in need thereof.
Varon teaches hypertension is extremely common clinical problem wherein patient will develop acute elevations in blood pressure at some point in their lifetimes.  Terms for this include hypertensive crises (abstract).  Hypertension is an exceedingly common disorder in western societies, and as such practitioners of most clinical specialties are likely to encounter patients with acute, seer elevations in blood pressure (page 1, first column, first paragraph).  Nicardipine has an onset action of between 5 minutes and 15 minutes with a duration of action of 4-6 hours.  Intravenous nicardipine has been shown to reduce both cardiac and cerebral ischemia and is used to reduce blood pressure (page 379, second column, nicardipine).  Nicardipine is known to be used for hypertensive crises (Table 3).  Patients with hypertensive crises may require immediate reduction in elevated blood pressure to prevent and arrest progressive end organ damage wherein such agents include nicardipine (page 381, first column, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to use the nicardipine compositions taught by the ‘616 patent to treat acute elevations of blood pressure in a human subject as Varon teaches that is it known to use nicardipine intravenous to treat hypertensive crisis to achieve blood pressure control in an intensive care unit.  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to use the composition of the ‘616 patent for its known purpose, to treat acute elevations of blood pressure, or hypertensive crisis, as is taught as known by Varon.  

Claims 1-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,370,586 in view of Varon. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘586 patent are directed to nicardipine parenteral solution comprising the same concentration of nicardipine, tonicity agent selected from sodium chloride and dextrose, overlapping pH and further comprising sorbitol and overlapping stability. The instant application and the ‘586 patent differ in that the instant claims require a method of preventing acute elevations of blood pressure in a human subject in need thereof.
Varon teaches hypertension is extremely common clinical problem wherein patient will develop acute elevations in blood pressure at some point in their lifetimes.  Terms for this include hypertensive crises (abstract).  Hypertension is an exceedingly common disorder in western societies, and as such practitioners of most clinical specialties are likely to encounter patients with acute, sever elevations in blood pressure (page 1, first column, first paragraph).  Nicardipine has an onset action of between 5 minutes and 15 minutes with a duration of action of 4-6 hours.  Intravenous nicardipine has been shown to reduce both cardiac and cerebral ischemia and is used to reduce blood pressure (page 379, second column, nicardipine).  Nicardipine is known to be used for hypertensive crises (Table 3).  Patients with hypertensive crises may require immediate reduction in elevated blood pressure to prevent and arrest progressive end organ damage wherein such agents include nicardipine (page 381, first column, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to use the nicardipine compositions taught by the ‘586 patent to treat acute elevations of blood pressure in a human subject as Varon teaches that is it known to use nicardipine intravenous to treat hypertensive crisis to achieve blood pressure control in an intensive care unit.  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to use the composition of the ‘586 patent for its known purpose, to treat acute elevations of blood pressure, or hypertensive crisis, as is taught as known by Varon.  

Claims 1-6 8-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,364,564 in view of Varon. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘564 patent are directed to nicardipine parenteral solution comprising the same concentration of nicardipine, tonicity agent selected from sodium chloride and dextrose, overlapping pH and further comprising sorbitol. The instant application and the ‘564 patent differ in that the instant claims require a method of preventing acute elevations of blood pressure in a human subject in need thereof.
Varon teaches hypertension is extremely common clinical problem wherein patient will develop acute elevations in blood pressure at some point in their lifetimes.  Terms for this include hypertensive crises (abstract).  Hypertension is an exceedingly common disorder in western societies, and as such practitioners of most clinical specialties are likely to encounter patients with acute, seer elevations in blood pressure (page 1, first column, first paragraph).  Nicardipine has an onset action of between 5 minutes and 15 minutes with a duration of action of 4-6 hours.  Intravenous nicardipine has been shown to reduce both cardiac and cerebral ischemia and is used to reduce blood pressure (page 379, second column, nicardipine).  Nicardipine is known to be used for hypertensive crises (Table 3).  Patients with hypertensive crises may require immediate reduction in elevated blood pressure to prevent and arrest progressive end organ damage wherein such agents include nicardipine (page 381, first column, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to use the nicardipine compositions taught by the ‘564 patent to treat acute elevations of blood pressure in a human subject as Varon teaches that is it known to use nicardipine intravenous to treat hypertensive crisis to achieve blood pressure control in an intensive care unit.  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to use the composition of the ‘564 patent for its known purpose, to treat acute elevations of blood pressure, or hypertensive crisis, as is taught as known by Varon.  
Claims 1-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,455,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘524 patent are directed to nicardipine parenteral solution to treat acute elevations in blood pressure comprising the same concentration of nicardipine, tonicity agent selected from sodium chloride and dextrose, overlapping pH and further comprising sorbitol and overlapping stability. 

Claims 1-6, 8-9, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,659,291. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘291 patent are directed to nicardipine parenteral solution to treat acute elevations in blood pressure comprising the same concentration of nicardipine, tonicity agent selected from sodium chloride and dextrose, overlapping pH and further comprising sorbitol and citric acid and overlapping stability. 
Claims 1-6, 8-9, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,659,290 in view of Varon. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘290 patent are directed to nicardipine parenteral solution comprising the same concentration of nicardipine, tonicity agent selected from sodium chloride and dextrose, overlapping pH and further comprising sorbitol and overlapping stability. The instant application and the ‘290 patent differ in that the instant claims require a method of preventing acute elevations of blood pressure in a human subject in need thereof.
Varon teaches hypertension is extremely common clinical problem wherein patient will develop acute elevations in blood pressure at some point in their lifetimes.  Terms for this include hypertensive crises (abstract).  Hypertension is an exceedingly common disorder in western societies, and as such practitioners of most clinical specialties are likely to encounter patients with acute, sever elevations in blood pressure (page 1, first column, first paragraph).  Nicardipine has an onset action of between 5 minutes and 15 minutes with a duration of action of 4-6 hours.  Intravenous nicardipine has been shown to reduce both cardiac and cerebral ischemia and is used to reduce blood pressure (page 379, second column, nicardipine).  Nicardipine is known to be used for hypertensive crises (Table 3).  Patients with hypertensive crises may require immediate reduction in elevated blood pressure to prevent and arrest progressive end organ damage wherein such agents include nicardipine (page 381, first column, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to use the nicardipine compositions taught by the ‘290 patent to treat acute elevations of blood pressure in a human subject as Varon teaches that is it known to use nicardipine intravenous to treat hypertensive crisis to achieve blood pressure control in an intensive care unit.  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to use the composition of the ‘290 patent for its known purpose, to treat acute elevations of blood pressure, or hypertensive crisis, as is taught as known by Varon.  
Claims 1-6, 8-9, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,659,291 in view of Varon. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘291 patent are directed to nicardipine parenteral solution comprising the same concentration of nicardipine, tonicity agent selected from sodium chloride and dextrose, overlapping pH and further comprising sorbitol. The instant application and the ‘291 patent differ in that the instant claims require a method of preventing acute elevations of blood pressure in a human subject in need thereof.
Varon teaches hypertension is extremely common clinical problem wherein patient will develop acute elevations in blood pressure at some point in their lifetimes.  Terms for this include hypertensive crises (abstract).  Hypertension is an exceedingly common disorder in western societies, and as such practitioners of most clinical specialties are likely to encounter patients with acute, seer elevations in blood pressure (page 1, first column, first paragraph).  Nicardipine has an onset action of between 5 minutes and 15 minutes with a duration of action of 4-6 hours.  Intravenous nicardipine has been shown to reduce both cardiac and cerebral ischemia and is used to reduce blood pressure (page 379, second column, nicardipine).  Nicardipine is known to be used for hypertensive crises (Table 3).  Patients with hypertensive crises may require immediate reduction in elevated blood pressure to prevent and arrest progressive end organ damage wherein such agents include nicardipine (page 381, first column, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to use the nicardipine compositions taught by the ‘291 patent to treat acute elevations of blood pressure in a human subject as Varon teaches that is it known to use nicardipine intravenous to treat hypertensive crisis to achieve blood pressure control in an intensive care unit.  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to use the composition of the ‘291 patent for its known purpose, to treat acute elevations of blood pressure, or hypertensive crisis, as is taught as known by Varon.  
Claims 1-6, 8-9, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7,612,102 in view of Varon. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘102 patent are directed to nicardipine parenteral solution comprising the same concentration of nicardipine, tonicity agent selected from sodium chloride and dextrose, overlapping pH and further comprising sorbitol. The instant application and the ‘102 patent differ in that the instant claims require a method of preventing acute elevations of blood pressure in a human subject in need thereof.
Varon teaches hypertension is extremely common clinical problem wherein patient will develop acute elevations in blood pressure at some point in their lifetimes.  Terms for this include hypertensive crises (abstract).  Hypertension is an exceedingly common disorder in western societies, and as such practitioners of most clinical specialties are likely to encounter patients with acute, seer elevations in blood pressure (page 1, first column, first paragraph).  Nicardipine has an onset action of between 5 minutes and 15 minutes with a duration of action of 4-6 hours.  Intravenous nicardipine has been shown to reduce both cardiac and cerebral ischemia and is used to reduce blood pressure (page 379, second column, nicardipine).  Nicardipine is known to be used for hypertensive crises (Table 3).  Patients with hypertensive crises may require immediate reduction in elevated blood pressure to prevent and arrest progressive end organ damage wherein such agents include nicardipine (page 381, first column, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the invention as made to use the nicardipine compositions taught by the ‘102 patent to treat acute elevations of blood pressure in a human subject as Varon teaches that is it known to use nicardipine intravenous to treat hypertensive crisis to achieve blood pressure control in an intensive care unit.  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to use the composition of the ‘102 patent for its known purpose, to treat acute elevations of blood pressure, or hypertensive crisis, as is taught as known by Varon.  
Prior Art
The Baaske reference teaches storage of a dilute nicardipine solution in a glass container wherein the composition is tablet up to 7 days (abstract) wherein the pH is maintained from 3.4 to 5.9 (page 1703, second column, second paragraph).  Zeidler teaches stability testing of a number of drugs wherein glass and polyethylene container are taught to be equivalent in terms of stability wherein stability was tested up to 24 hours (abstract, conclusion).  
The instant specification (Figure 2A) demonstrates the narrow pH range of 3.6 to 4.4 leads to higher amount of drug remaining as compared to pH values outside the claimed range.  Figure 5A and 5B additionally demonstrate that contact with non-polymer polymers for the storage containing leads to an increased percentage of drug remaining.  The combination of references does not specifically teach the use of non-polar polymers for the storage containing as well as a narrow pH range that would result in the stability claimed in less than 10% decrease of concentration and less than 3% formation of impurities for at least 3 months’ time period.  Therefore, the claimed invention is novel and patentably distinct over the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613